Title: To George Washington from William Gordon, 4 March 1782
From: Gordon, William
To: Washington, George


                        
                            My dear Sir
                            Jamaica Plain March 4. 1782
                        
                        I cannot omit writing by the present safe conveyance, tho’ I have nothing in particular to communicate. Genl
                            Lincoln will give your Excellency a fuller account of all matters of consequence in this quarter, than what I can do. I
                            was over the other day at Col. Quincy’s. He is breaking fast; but the powers of his mind remain strong. I wish he may live
                            to see & enjoy a happy peace; but I much question it. An apprehension that Britain will make no advances towards
                            it—that ministry means to push this year for the superiority in the West Indies—& that their exertions will be
                            chiefly on the watery element. I hope Heaven will baffle them; for should they gain any very considerable naval
                            advantages, it will finally affect our affairs most especially. (The difficulties that the generality are under in this
                            quarter, with scarcity of money, together with the failure of patriotic principles afford no pleasing prospect. Taxes are
                            heavy, people complain, & numbers will not be able to pay. I should be heartily glad, could I send your Excellency
                            more agreeable intelligence; such as might warrant your expecting that your toils & dangers would be speedily
                            ended, & your unwearied endeavours to establish the liberties of America answered. That same kind Providence that
                            hath befriended us hitherto & extricated us out of former difficulties, I trust will not fail us should darkness
                            return again upon us. Some things mentioned in the papers lead me to suspect, that the king designs furnishing the nations
                            with troops from the electorate of Hanover to be sent here, or elsewhere that so other troops may be spared for the American
                            service. His obstinacy is such that while he can find men & money, & keep a powerful fleet at sea he will not give
                            up the present contest. I am grieved, when I recollect the opportunities that our allies had, for lessening the British
                            navy, & that they missed of improving them properly. The demolishing of that should have been their first object.
                            That performed, & all the other desiderata would have followed of course: then Gibraltar, Minorca & the
                            West Indies would have fallen. But why do I dwell upon subjects that can afford you no satisfaction? Excuse me, my dear Sir,
                            I mean not to give you the least uneasiness, but your Excellency knows that out of the abundance of the heart the pen will
                            write, as well as the mouth speak. I will change the topick, & wish You all desirable blessings before & when
                            You take the field, May your head be covered in the day of battle! & may the inspiration of the Most High give you
                            the best understanding when in . Mrs Gordon desires with me to be remembered to your Lady,
                            & prays You to accept of our most . The multiplicity of your engagements leaves one
                            little hope of hearing from your Excellency but whenever You can write I shall esteem it an honour.
                             Your Excellency’s very affectionate Friend & humble Servant
                        
                            William Gordon
                        
                    